UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-28364 NORWOOD FINANCIAL CORP. (Exact Name of Registrant as Specified in its Charter) Pennsylvania 23-2828306 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 717 Main Street, Honesdale, Pennsylvania (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (570) 253-1455 N/A Former name, former address and former fiscal year, if changed since last report Indicate by check (x) whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[X]No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[]Accelerated filer[X] Non-accelerated filer[]Smaller reporting company[] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):[ ]Yes[X]No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. ClassOutstanding as of July 31, 2015 Common stock, par value $0.10 per share 3,681,246 1 NORWOOD FINANCIAL CORP. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2015 Page Number PART I - CONSOLIDATED FINANCIAL INFORMATION OF NORWOOD FINANCIAL CORP. Item 1. Financial Statements (unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3. Quantitative and Qualitative Disclosures about Market Risk 50 Item 4. Controls and Procedures 51 PART II - OTHER INFORMATION Item 1. Legal Proceedings 52 Item 1A. Risk Factors 52 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 3. Defaults upon Senior Securities 52 Item 4. Mine Safety Disclosures 52 Item 5. Other Information 52 Item 6. Exhibits 52 Signatures 54 2 PART I.FINANCIAL INFORMATION Item 1. Financial Statements NORWOOD FINANCIAL CORP. Consolidated Balance Sheets(unaudited) (dollars in thousands, except share and per share data) June 30, December 31, ASSETS Cash and due from banks $ $ Interest bearing deposits with banks Cash and cash equivalents Securities available for sale, at fair value Loans receivable Less:Allowance for loan losses Net loans receivable Regulatory stock, at cost Bank premises and equipment, net Bank owned life insurance Accrued interest receivable Foreclosed real estate owned Goodwill Other intangibles Deferred tax asset Other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Non-interest bearing demand $ $ Interest-bearing Total deposits Short-term borrowings Other borrowings Accrued interest payable Other liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY Common stock, $.10 par value per share, authorized 10,000,000 shares; issued 3,718,018shares Surplus Retained earnings Treasury stock at cost: 2015: 37,162 shares, ) ) 2014: 40,576 shares Accumulated other comprehensive (loss) income ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to the unaudited consolidated financial statements. 3 NORWOOD FINANCIAL CORP. Consolidated Statements of Income (unaudited) (dollars in thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, INTEREST INCOME Loans receivable, including fees $ Securities Other 8 2 12 2 Total interest income INTEREST EXPENSE Deposits Short-term borrowings 16 20 29 42 Other borrowings Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME Service charges and fees Income from fiduciary activities 99 Net realized gains on sales of securities Gains on sale of loans and servicing rights, net 12 26 30 66 Earnings and proceeds on bank owned life insurance Other 90 76 Total other income OTHER EXPENSES Salaries and employee benefits Occupancy, furniture & equipment, net Data processing related Taxes, other than income Professional fees Federal Deposit Insurance Corporation insurance assessment 65 Foreclosed real estate owned Amortization of intangibles 27 31 56 64 Other Total other expenses INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE NET INCOME $ BASIC EARNINGS PER SHARE $ DILUTED EARNINGS PER SHARE $ See accompanying notes to the unaudited consolidated financial statements. 4 NORWOOD FINANCIAL CORP. Consolidated Statements of Comprehensive Income (unaudited) (dollars in thousands) Three Months Ended June 30, Net income $ $ Other comprehensive (loss) income: Investment securities available for sale: Unrealized holding gains (losses) ) Tax effect ) Reclassification of gains recognized in net income ) ) Tax effect 45 Other comprehensive (loss) income: ) Comprehensive Income $ $ Six Months Ended June 30, Net income $ $ Other comprehensive (loss) income: Investment securities available for sale: Unrealized holding gains (losses) ) Tax effect ) Reclassification of gains recognized in net income ) ) Tax effect Other comprehensive (loss) income: ) Comprehensive Income $ $ See accompanying notes to the unaudited consolidated financial statements. 5 NORWOOD FINANCIAL CORP. Consolidated Statements of Changes in Stockholders’ Equity (unaudited) Six Months Ended June 30, 2015 (dollars in thousands, except share and per share data) Accumulated Other Common Stock Retained Treasury Stock Comprehensive Shares Amount Surplus Earnings Shares Amount Income (Loss) Total Balance December 31, 2014 $ ) $ $ Net Income Other comprehensive loss ) ) Cash dividends declared ($.62 per share) ) ) Compensation expense related to restricted stock 27 27 Acquisition oftreasurystock ) ) Stock options exercised (7 ) ) Tax benefit of stock options 9 9 Compensation expense related to stock options 33 33 Balance, June 30, 2015 $ ) $ ) $ See accompanying notes to the unaudited consolidated financial statements. 6 NORWOOD FINANCIAL CORP. Consolidated Statements of Cash Flows (Unaudited) (dollars in thousands) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ $ Adjustments to reconcile net income to net cash provided by operatingactivities: Provision for loan losses Depreciation Amortization of intangible assets 56 64 Deferred income taxes ) ) Net amortization of securities premiums and discounts Net realized gain on sales of securities ) ) Earnings and proceeds on bank owned life insurance ) ) Loss on sale of foreclosed real estate Gain on sale of mortgage loans ) ) Mortgage loans originated for sale ) ) Proceeds from sale of mortgage loans originated for sale Compensation expense related to stock options 33 80 Compensation expense related to restricted stock 27 - Increase in accrued interest receivable and other assets ) ) Increase in accrued interest payable and other liabilities Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Securities available for sale: Proceeds from sales Proceeds from maturities and principal reductions on mortgage-backed securities Purchases ) ) Proceeds from maturities on securities held to maturity - Purchase of regulatory stock ) ) Redemption of regulatory stock Net increase in loans ) ) Proceeds from life insurance policies - 75 Purchase of premises and equipment ) ) Proceeds from sale of foreclosed real estate Net cash (used in) provided by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Net increase in deposits Net increase (decrease) in short-term borrowings ) Repayments of other borrowings ) ) Proceeds from other borrowings - Stock options exercised 14 Tax benefit of stock options exercised 9 1 Purchase of treasury stock ) ) Cash dividends paid ) ) Net cashprovided by (used in) financing activities ) Increase in cash and cash equivalents CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ See accompanying notes to the unaudited consolidated financial statements. 7 NORWOOD FINANCIAL CORP. Consolidated Statements of Cash Flows (Unaudited) (continued) (dollars in thousands) Six Months Ended June 30, Supplemental Disclosures of Cash Flow Information Cash payments for: Interest on deposits and borrowings $ $ Income taxes paid, net of refunds Supplemental Schedule of Noncash Investing Activities Transfers of loans to foreclosed real estate and repossession of other assets $ $ Cash dividends declared See accompanying notes to the unaudited consolidated financial statements. 8 Notes to the Unaudited Consolidated Financial Statements 1.Basis of Presentation The unaudited consolidated financial statements include the accounts of Norwood Financial Corp. (Company) and its wholly-owned subsidiary, Wayne Bank (Bank) and the Bank’s wholly-owned subsidiaries, WCB Realty Corp., Norwood Investment Corp., Norwood Settlement Services, LLC,and WTRO Properties, Inc.All significant intercompany transactions have been eliminated in consolidation. The accompanying unaudited consolidatedfinancial statements have been prepared in conformity with generally accepted accounting principles for interim financial statements and with instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheet and revenues and expenses for the period.Actual results could differ from those estimates.The financial statements reflect, in the opinion of management, all normal, recurring adjustments necessary to present fairly the financial position and results of operations of the Company.The operating results for the three and six month periods ended June 30, 2015 are not necessarily indicative of the results that may be expected for the year ending December 31, 2015 or any other future interim period. These statements should be read in conjunction with the consolidated financial statements and related notes which are incorporated by reference in the Company’s Annual Report on Form 10-K for the year-ended December 31, 2014. 2.Earnings Per Share Basic earnings per share represents income available to common stockholders divided by the weighted average number of common shares outstanding during the period.Diluted earnings per share reflect additional common shares that would have been outstanding if dilutive potential common shares had been issued, as well as any adjustment to income that would result from the assumed issuance.Potential common shares that may be issued by the Company relate solely to outstanding stock options and are determined using the treasury stock method. The following table sets forth the weighted average shares outstanding used in the computations of basic and diluted earnings per share. (in thousands) Three Months Ended Six Months Ended June 30, June 30, Basic EPS weighted average shares outstanding Dilutive effect of stock options 11 10 11 10 Diluted EPS weighted average shares outstanding Stock options which had no intrinsic value, because their effect would be anti-dilutive and therefore would not be included in the diluted EPS calculation, were 20,700 as of June 30, 2014 based upon the closing price of Norwood common stock of $28.50 per share on June 30, 2014.There was no anti-dilutive effect at June 30, 2015. 9 3.Stock-Based Compensation No awards were granted during the six month period ending June 30, 2015. As of June 30, 2015, there was $33,000 of total unrecognized compensation cost related to non-vested stock options granted in 2014 under the 2014 Stock Option Plan, which will be fully amortized by December 31, 2015. Total compensation cost related to stock options during the six month period ending June 30, 2015 was $33,000. A summary of stock options from all plans, adjusted for stock dividends declared, is shown below. Weighted Average Exercise Weighted Average Aggregate Price Remaining Intrinsic Value Options Per Share Contractual Term Outstanding at January 1, 2015 $ Yrs. $ Granted - Exercised - Forfeited - Outstanding at June 30, 2015 $ $ Exercisable at June 30, 2015 $ Yrs. $ Intrinsic value represents the amount by which the market price of the stock on the measurement date exceeded the exercise price of the option.The stock price was $29.32 as of June 30, 2015 and $29.05 as of December 31, 2014. A summary of the Company’s restricted stock activity and related information for the six month period ended June 30, 2015 is as follows: Weighted-Average Number of Grant Date Restricted Stock Fair Value Outstanding, January 1, 2015 $ Granted - - Vested - - Forfeited - - Non-vested at June 30, 2015 $ The expected future compensation expense relating to the 9,300 shares of non-vested restricted stock outstanding as of June 30, 2015 is $243,000 to be recognized over the next 4.5 years. Total compensation cost related to restricted stock during the six month period ending June 30, 2015 was $27,000. 10 4.Accumulated Other Comprehensive Income (Loss) The following table presents the changes in accumulated other comprehensive income (in thousands) by component net of tax for the three months and six months ended June 30, 2015 and 2014: Unrealized gains (losses) on available for sale securities (a) Balance as of December 31, 2014 $ Other comprehensive loss before reclassification Amount reclassified from accumulated other comprehensive income(loss) Total other comprehensive loss Balance as of June 30, 2015 $ Unrealized gains (losses) on available for sale securities (a) Balance as ofDecember 31, 2013 $ Other comprehensive income before reclassification Amount reclassified from accumulated other comprehensive income(loss) Total other comprehensive income Balance as of June 30, 2014 $ 5 Unrealized gains (losses) on available for sale securities (a) Balance as ofMarch 31, 2015 $ Other comprehensive loss before reclassification Amount reclassified from accumulated other comprehensive income(loss) Total other comprehensive loss Balance as of June 30, 2015 $ Unrealized gains (losses) on available for sale securities (a) Balance as ofMarch 31, 2014 $ Other comprehensive income before reclassification Amount reclassified from accumulated other comprehensive income(loss) Total other comprehensive income Balance as of June 30, 2014 $ 5 (a)All amounts are net of tax.Amounts in parentheses indicate debits. 11 The following table presents significant amounts reclassified out of each component of accumulated other comprehensive income (loss) (in thousands) for the three and six months ended June 30, 2015 and 2014: Amount Reclassified From Accumulated Affected Line Item in Other the Statement Where Comprehensive Net Income is Details about other comprehensive income (loss) Income (loss) (a) Presented Three months ended June 30, Unrealized gains on available for sale securities $ $ Net realized gains on sales of securities Income tax expense $ 89 $ Net of tax Six months ended June 30, Unrealized gains on available for sale securities $ $ Net realized gains on sales of securities Income tax expense $ $ Net of tax (a)Amounts in parentheses indicate debits to net income 5.Off-Balance Sheet Financial Instruments and Guarantees The Bank is a party to financial instruments with off-balance-sheet risk in the normal course of business to meet the financing needs of its customers.These financial instruments include commitments to extend credit and letters of credit.Those instruments involve, to varying degrees, elements of credit and interest rate risk in excess of the amount recognized in the balance sheets. The Bank’s exposure to credit loss in the event of nonperformance by the other party to the financial instrument for commitments to extend credit and letters of credit is represented by the contractual amount of those instruments.The Bank uses the same credit policies in making commitments and conditional obligations as it does for on-balance sheet instruments. 12 A summary of the Bank’s financial instrument commitments is as follows: (in thousands) June 30, Unfunded availability under loan commitments $ $ Unfunded commitments under lines of credit Standby letters of credit $ $ Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract.Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee.Since some of the commitments are expected to expire without being drawn upon, the total commitment amount does not necessarily represent future cash requirements.The Bank evaluates each customer’s credit worthiness on a case-by-case basis.The amount of collateral obtained, if deemed necessary by the Bank upon extension of credit, is based on management’s credit evaluation of the customer and generally consists of real estate. The Bank does not issue any guarantees that would require liability recognition or disclosure, other than its standby letters of credit.Standby letters of credit written are conditional commitments issued by the Bank to guarantee the performance of a customer to a third party.Generally, all letters of credit, when issued, have expiration dates within one year.The credit risk involved in issuing letters of credit is essentially the same as those that are involved in extending loan facilities to customers.The Bank, generally, holds collateral and/or personal guarantees supporting these commitments.Management believes that the proceeds obtained through a liquidation of collateral and the enforcement of guarantees would be sufficient to cover the potential amount of future payments required under the corresponding guarantees.The current amount of the liability as of June 30, 2015 for guarantees under standby letters of credit issued is not material. 6.Securities The amortized cost and fair value of securities were as follows: June 30, 2015 Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value (In Thousands) Available for Sale: U.S. Government agencies $ $ 70 $ ) $ States and political subdivisions ) Corporate obligations 73 (9
